Citation Nr: 0011357	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right wrist injury, currently rated 10 percent 
disabling.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from December 1963 
to December 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

The appellant's postoperative residuals of a right wrist 
injury are manifested by limitation of motion and pain on 
flexion of 10 degrees or more.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
postoperative residuals of a right wrist injury are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5215 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected right wrist 
disability is more severely disabling than currently 
evaluated and, therefore, should be assigned a higher rating.  
He claims that the pain, discomfort, and weakness in his 
right wrist causes extreme difficulty in lifting and carrying 
buckets of tar in his job as a roofer, and makes him afraid 
that he might injure someone.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Review of the appellant's service medical records reveals 
that he sustained a right wrist injury in July 1964 when 
cranking a generator.  The initial impression was a possible 
fracture of the right navicular bone.  He continued to 
receive treatment for the right wrist in October and November 
1964, and the wrist was casted for several weeks.  In July 
1965, a diagnosis of aseptic necrosis of the lunate in the 
right wrist was made, and the appellant underwent ostectomy 
of the right carpal lunate bone at that time.  Subsequently 
dated service medical records showed continued right wrist 
problems.  

At a September 1983 VA medical examination, the appellant 
reported that he experienced aching, weakness, and swelling 
in his right wrist on use, and that the wrist was sensitive 
in cold weather.  Inspection of the right wrist revealed a 
six centimeter transverse curved surgical scar on the dorsum 
of the wrist, without evidence of swelling in the wrist.  The 
wrist was able to be flexed ventrally only 10 degrees.  
Dorsiflexion was to approximately 65 degrees and was 
considered to be close to normal.  Lateral or ulnar deviation 
was somewhat reduced at an estimated 30 degrees, while radial 
deviation was estimated to be 20 degrees and close to normal.  
Marked weakness was noted on motions of the wrist, with the 
reduction of strength estimated at 50 percent.  There was 
also marked loss of grip in the right hand.  There was good 
motion of the fingers and thumb of the right hand, and hand 
function appeared to be normal.  The diagnosis was 
postoperative status fracture of the right lunate bone with 
malunion treated by surgical resection of the bone, and 
residuals of marked weakness, restriction of motion, and 
swelling on use, which made the appellant's work difficult to 
perform.  An X-ray of the right wrist revealed mild 
degenerative changes in the articulation between the radius 
and scaphoid.  

A VA examination of the appellant's right wrist was performed 
in August 1998.  At that time, he complained of progressive 
weakness in the wrist, but stated that he did not wear a 
wrist brace.  Examination revealed that he was in no acute 
distress and that the maximum flexion in the wrist was to 10 
degrees, with evidence of pain when flexion reached 10 
degrees or more.  The examiner reported that there was no 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, guarding, ankylosis, or 
inflammatory arthritis.  Range of motion testing of the right 
wrist revealed that palmar flexion was to 10 degrees, while 
dorsiflexion, radial deviation, and ulnar deviation were each 
to 5 degrees.  The diagnosis was status post fracture of the 
right wrist with loss of flexion.  An X-ray of the wrist 
showed loss of the lunate bone with displacement of the 
triquetrum bone.  

Service connection was granted for postoperative residuals of 
a right wrist fracture by an October 1983 rating decision and 
a 10 percent evaluation was assigned under Diagnostic Code 
5215 from August 2, 1983.  

When limitation of motion in a wrist is manifested by palmar 
flexion limited in line with the forearm or by dorsiflexion 
less than 15 degrees, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  If a wrist has 
unfavorable ankylosis, in any degree of palmar flexion, or 
with ulnar or radial deviation, a 50 percent evaluation is 
assigned if it is the major wrist and a 40 percent evaluation 
is assigned if it is the minor wrist.  For ankylosis of a 
wrist in any other position except favorable, the assigned 
ratings are 40 percent for the major wrist and 30 percent for 
the minor wrist.  Ankylosis that is favorable in 20 to 30 
degrees dorsiflexion in the major wrist is assigned a 30 
percent evaluation while in the minor wrist it is assigned a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  

The appellant's current 10 percent schedular evaluation for 
his right wrist disability, which is based on limitation of 
dorsiflexion of the wrist, is the maximum rating assignable 
under Diagnostic Code 5215.  As the evidence does not show 
that the wrist is ankylosed, the criteria under Diagnostic 
Code 5214 are not applicable.  While the appellant describes 
problems with carrying buckets of tar in his job as a roofer, 
the evidence fails to demonstrate that his right wrist 
disability results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of VA's schedular rating 
schedule.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  

Although the examiner at the August 1998 VA examination 
reported that there was no evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, guarding, 
ankylosis, or inflammatory arthritis, there was evidence of 
pain on flexion of 10 degrees or more.  Hence, the Board has 
determined that there is an approximate balance between the 
positive and negative evidence with regard to whether such 
pain results in functional disability in excess of that 
contemplated in the 10 percent evaluation already assigned.  
Because the benefit of the doubt is extended to a veteran 
when the evidence is in equipoise, the Board finds that an 
additional 10 percent disability evaluation is warranted for 
the appellant's right wrist disability on the basis of 
functional disability under DeLuca, thereby making the 
combined evaluation for his postoperative residuals of a 
right wrist injury 20 percent.  


ORDER

A 20 percent evaluation is granted for postoperative 
residuals of a right wrist injury, subject to the laws and 
regulations governing the award of VA monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

